Citation Nr: 0032102	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension, to 
include as secondary to the veteran's service-connected post-
traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1967 to August 1970.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1998 rating decision 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence adequate to reopen a claim for 
service connection for hypertensive vascular disease 
(referred to as hypertension) had not been submitted.


FINDINGS OF FACT

1.  An unappealed May 1971 RO decision denied the veteran's 
claim for service connection for hypertension. 

2.  Evidence added to the record since the May 1971 RO 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for hypertension, to 
include as secondary to the veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The May 1971 RO decision, denying service connection for 
hypertension, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension, to include on a secondary basis.  38 U.S.C.A. § 
5108 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hypertension, to include as secondary to his service-
connected PTSD.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  In addition, certain chronic 
diseases, such as a cardiovascular-renal disease including 
hypertension, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp.2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 3.303(b) 
(2000).  In addition, disabilities, which are found to be 
proximately due to, or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that his service-connected 
disability has caused a new disability, there must be 
competent medical evidence that the secondary disability was 
caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995); Jones 
v. Brown, 7 Vet. App. 134 (1994).

By a May 1971 rating decision, the RO initially denied 
service connection for hypertension, noting that it pre-
existed service and was not aggravated during service.  The 
veteran was notified of this decision the same month and did 
not appeal the decision.  In the absence of a timely appeal 
(within one year of notification of the decision), the rating 
decision became final.  In a rating decision issued in 
November 1985, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective July 1985. 

In April 1998, the veteran requested that his claim for 
entitlement to service connection for hypertension, to 
include as secondary to his service-connected PTSD, be 
reopened.  In an October 1998 rating decision, the subject of 
this appeal, the RO held that new and material evidence had 
not been submitted with respect to the veteran's claim for 
entitlement to service connection for hypertension, to 
include as secondary to his PTSD, and the previously denied 
claim was not reopened.

Following issuance of the rating decision in February 1999, 
the provisions of 38 U.S.C.A. § 5107 were substantially 
revised.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (Act).  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   The Board finds 
that, as the revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.    

The Board notes that the provisions of the Act did not 
require VA to reopen a claims that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's May 1971 rating decision, the 
evidence of record included the veteran's service medical 
records, an October 1970 VA examination report (indicating 
hypertension of unknown etiology, an April 1971 National 
Personnel Records Center (NPRC) response, and an August 1970 
statement from the veteran.

The evidence associated with the claims file after the RO's 
May 1971 rating decision includes: service personnel records; 
VA outpatient treatment records from September 1970 to May 
1998; a March 1980 Exposure to Toxic Chemicals Report; 
several VA examination reports, mainly audiological or for 
PTSD (April and December 1980, August 1985, October and 
November 1987, and December 1988); a September 1985 NPRC 
response; various lay statements pertaining to the veteran's 
PTSD claim received in May 1981 and October 1985, VA hospital 
reports for November and December 1986 (for PTSD treatment) 
and May 1997 (for surgery on his left groin); two statements 
from a VA Mental Health Clinic physician assistant (PA) dated 
in January 1998 and March 2000; and various statements from 
the veteran and his representative.  

The Board now finds that some of the evidence added to the 
record since the May 1971 RO rating decision is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a hypertension, to include as secondary to 
PTSD.  Cumulatively, the clinical treatment records and the 
January 1998 VA PA statement show that the veteran has been 
diagnosed and treated for hypertension and PTSD.  Of special 
significance is the January 1998 PA statement, which noted 
that the veteran was being treated for his blood pressure as 
well as for chronic gastric distress, "both . . . due to 
anxiety and stress secondary to PTSD," for which he was also 
being seen.  The diagnosis was chronic severe PTSD and 
hypertension-secondary to PTSD.  A February 1999 outpatient 
treatment record indicates that the veteran's PTSD 
symptomatology exacerbated his diagnosis of hypertension.  
This treatment note was signed by the PA and concurred in by 
S. A., M.D.  

The Board concludes that the PA opinions, including the one 
concurred in by Dr. S. A., are sufficient to reopen the 
veteran's claim for service connection for hypertension 
secondary to PTSD.  However, the Board further finds that 
additional information, as discussed in the remand portion of 
this opinion below, is necessary to determine whether the 
veteran is entitled to service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for 
hypertension, to include as secondary to PTSD, is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for hypertension, to include as secondary 
to PTSD, has been submitted and the claim is reopened, the 
appeal is allowed subject to further action as discussed 
below.


REMAND

Once a claim has been reopened, the VA has a duty to assist 
the veteran in developing the facts pertinent to his claim.  
In this regard, the Board observes that the veteran has not 
been afforded a medical examination in connection with his 
claim.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  Any VA medical records (not already 
of record) documenting treatment for 
hypertension and PTSD symptoms should be 
associated with the claims file.

2.  Following the above development, the 
veteran should be scheduled for a special 
VA cardiovascular examination to 
ascertain the nature and etiology of his 
hypertension and its relationship, if 
any, to the veteran's PTSD.  Prior to the 
examination, the examiner should review 
the claims file, including those 
documents pertaining to the veteran's 
service-connected PTSD.  The examiner 
should conduct a thorough cardiovascular 
examination, including all necessary 
tests and studies. Thereafter, the 
examiner should submit his/her findings 
in a typewritten report.  The examiner is 
asked to respond to the following: (1) Is 
it as least as likely as not that the 
veteran's hypertension is proximately due 
(in whole or part) to his service-
connected PTSD and (2) If the veteran's 
hypertension existed prior to service, 
was it aggravated by his service-
connected PTSD.  In replying to these 
questions, the examiner is asked to 
discuss in detail the medical bases for 
his/her conclusions.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for hypertension, to include 
as secondary to PTSD, is warranted.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.





The purpose of this remand is to ensure due process of law 
and to clarify matters of medical complexity.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and 

regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



